— Appeal from a judgment of the Supreme Court at Special Term, entered September 28, 1978 in Washington County, which converted petitioner’s application for a writ of habeas corpus into a CPLR article 78 proceeding and ordered the respondent to accept petitioner’s application for temporary release. The attorney for petitioner has advised the court by letter dated March 8, 1979 that the issues involved in this appeal are "academic” inasmuch as petitioner has been transferred to a "work release program” and that any adverse decision by this court would not affect his client. Therefore, the attorney quite properly has not submitted a brief on this appeal. Under such circumstances, while the issue is important to all parties, we do not definitively decide the issue presented, but only observe that the rules and regulations adopted by the commissioner as to the requirement of serving six months before being considered for temporary release seem to be within the intent and ambit of subdivision 2 of section 851 of the Correction Law. Judgment vacated, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Herlihy, JJ., concur.